Citation Nr: 0837471	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  02-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals, 
including post surgical residuals, of an injury to the right 
foot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel







INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1984, and from August 1991 to February 1992, with 
apparent additional service in the United States Army 
Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied service connection for a right foot 
injury with surgical residuals.  The veteran perfected an 
appeal of that rating determination to the Board.  In a 
December 2004 decision, the Board denied the claim.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In April 2007, 
the Court issued a memorandum decision, vacated the Board's 
decision, and remanded the matter to the Board for further 
proceedings consistent with its decision.  

The Board observes that the veteran was furnished a statement 
of the case in March 2006, on the issues of entitlement to 
service connection for complex disorder, post-traumatic 
stress disorder (PTSD), adapt schizophrenia, and depression.  
In the cover letter sent with the statement of the case, the 
veteran was advised that in order to perfect her appeal to 
the Board, she must timely file a substantive appeal.  No 
substantive appeal was thereafter received from the veteran.  


FINDING OF FACT

The veteran did not sustain an injury to the right foot 
during a period of active duty, active duty for training, or 
inactive duty training that resulted in a chronic residual 
right foot disorder, and any currently diagnosed right foot 
disorder is not otherwise shown to be etiologically related 
to a period of such service.  



CONCLUSION OF LAW

Chronic residuals, including post surgical residuals, of an 
injury to the right foot were not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders, supra.

In this case, in a May 2001 letter, issued prior to the 
decision on appeal, and in a July 2002 letter, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran and 
the types of evidence that will be obtained by VA.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, personnel records, and 
post-service treatment records.  

The veteran has argued that, pursuant to the provisions of 
the VCAA, she is entitled to a VA examination for 
compensation purposes; however, in the opinion of the Board, 
such an examination would serve no useful purpose, inasmuch 
as it could only document the presence of current right foot 
disability.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) found that, if the evidence 
of record does not establish that the veteran suffered an 
event, injury, or disease in service, no reasonable 
possibility exists that providing a medical examination or 
obtaining a medical opinion could substantiate the claim.  
Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  In making this finding the 
Federal Circuit noted that "a medical examination or opinion 
generally could not fill the gap left by the other evidence 
in establishing a service connection."  Id. at 1356.  
Accordingly, as will be discussed more fully below, there is 
no credible evidence of an injury or disease during service 
and therefore, no such examination is necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 342, 346 (1999).    

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process, setting forth her theory 
of entitlement to service connection in several statements 
and submitting evidence.  Thus, she has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim, any question as to an appropriate disability rating 
and effective date to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Therefore, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Service 
connection may additionally be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106 (West 
2002).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service treatment records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of an injury to the veteran's right foot.

In correspondence of December 1999, the National Personnel 
Records Center (NPRC) indicated that all of the veteran's 
available medical records on file had been mailed.

Received in March 2000 was a Promissory Statement from Kenner 
Army Community Hospital at Fort Lee, Virginia, dated April 
20, 1996.  The statement included a certification, signed by 
the veteran and an individual identified as the acting 
officer of the day, that the veteran was a reservist on 
weekend drill and eligible for medical treatment in a 
uniformed services medical treatment facility.  The form 
showed that no identification card was available because the 
veteran had no orders or letter from the unit for weekend 
drill.  It was noted that if proof of eligibility was not 
subsequently provided by the veteran within the requisite 
time period, the veteran would be billed as an emergency non-
beneficiary.  

A June 1996 Memorandum for Record regarding a Conservation 
for Record  showed the commander of the 377th Engineer 
Company noted that the veteran drilled with this unit through 
April 1996.  The commander indicated that on April 21, 1996, 
while drilling in the field at Fort Lee, the veteran 
presented him with a DA Form 4187, which he signed, releasing 
her to be reassigned to a Quartermaster company.  There was 
no mention of treatment the day before for a toe fracture 
sustained in a drill.  

In correspondence of May 2000 from the United States Army 
Medical Department Activity in Fort Lee, Virginia, it was 
noted that no treatment records for the veteran were present 
at Kenner Army Community Hospital.  Additionally noted was 
that any such records would have been placed in the veteran's 
file, or retired to St. Louis. Finally, there was no record 
in the computer files of any scheduled appointment for the 
veteran since 1996.

Received in June 2000 was an October 1998 statement from the 
NPRC to the effect that the "profile" medical record 
requested was not on file at that facility.  Also noted was 
that a copy of the request had been forwarded to Record 
Management Center (RMC), P.O. Box 5020, St. Louis, Missouri, 
in the event that the veteran's medical records had been sent 
to that facility.

In correspondence from the NPRC dated in September and 
October 2000, it was once again noted that all available 
medical records for the veteran on file at that facility had 
been mailed.  Additional correspondence from the NPRC dated 
in October 2000, noted that no records of the veteran's 
ACDUTRA could be located, although one memorandum for the 
record dated in June 1996 made reference to the veteran 
having drilled with the 377th Engineering Company at Fort 
Story, Virginia.

A Report of Contact dated in December 2000, noted that the 
veteran was no longer serving with the 377th Engineering 
Company, and that they had no records on her. Also noted was 
that such records were usually forwarded to St. Louis.  A 
subsequent contact revealed that no records for the veteran 
were on file at that facility.

Correspondence from the NPRC dated in August 2002, noted that 
all available service medical records for the veteran had 
been furnished in December 1999, and that no additional 
medical records were on file at that facility.  That 
information was furnished in response to a request for 
service medical records from the veteran's weekend reserve 
drills in 1996-in particular, for records of a reported 
April 20, 1996 accident during a weekend drill.

Received in August 2002 were numerous VA inpatient and 
outpatient treatment records covering the period from January 
1994 to June 2002.  Those records show treatment for various 
right foot problems, as well as for other, unrelated medical 
disabilities.  In an entry of early May 1998, the veteran 
voiced complaints regarding her right fifth toe.  According 
to the veteran, she had injured her right fifth digit on a 
bed post three years earlier, causing a fracture in three 
places of the fifth digit of the veteran's right foot.  The 
examiner noted diagnoses of fifth digit intractable plantar 
keratoma and status post right fifth digit fracture three 
years ago.   

During the course of VA outpatient treatment in early July 
1998, the veteran stated that she had injured her right fifth 
toe that day at work.  The physical examination was negative 
for evidence of any swelling over the toe in question.  
Radiographic studies were negative for the presence of a 
fracture.  The diagnostic impression was normal right foot 
without evidence of fracture.  The veteran was diagnosed with 
a contusion of the right fifth toe. 

In an entry of February 1999, the veteran complained of right 
foot pain of several months' duration, which had been 
worsening.  Reportedly, the veteran had experienced moderate 
pain at the site of a bunion and right fifth digit fracture 
which had occurred several years earlier.  X-rays revealed no 
evidence of fracture but there was a soft tissue prominence 
adjacent to the first metatarsal head that might represent 
callus formation.  

At the time of VA outpatient treatment in mid-March 1999, the 
veteran stated that she would like to have her bunion 
"fixed."  According to the veteran, her right fifth toe had 
been broken in three spots while on active duty, and she 
would "like to have it fixed."  In the veteran's opinion, 
this fracture was the cause of her present painful bunion.  
X-rays revealed no evidence of fracture but a flatfoot was 
visible and there was a very minimal hallux valgus.  

A VA treatment record dated in April 1999 is to the effect 
that, at that time, the veteran underwent a modified McBride 
bunionectomy with proximal akin and screw fixation of the 
right hallux.  A secondary surgery consisted of an 
arthroplasty of the fifth toe of the right foot.  The 
postoperative diagnosis was right hallux and hammertoe 
deformity of the right fifth toe.

In correspondence of October 2002, the NPRC indicated that 
searches of Kenner Army Hospital (Fort Lee, Virginia) records 
for the period from April 1 to April 30, 1996 had been 
conducted, but no records had been located.

None of the evidence added to the claims file (in connection 
with additional claims the veteran has pursued at the RO) 
since the April 2007 Court Memorandum Decision is pertinent 
to the present case.  

The veteran in this case seeks service connection for the 
residuals of an injury to her right foot.  In pertinent part, 
it is argued that, on April 20, 1996, during a period of 
ACDUTRA/INACDUTRA (a weekend drill), she suffered an injury 
(fracture) to her right foot, resulting in permanent residual 
disability.  The Board finds that the veteran's lay 
assertions of the occurrence of an in-service right foot 
injury are not credible.  

Service treatment records are negative for history, 
complaints, or abnormal findings indicative of the presence 
of any injury to the veteran's right foot.  In point of fact, 
the earliest clinical indication of the presence of a right 
foot disability is revealed by VA treatment records dated in 
1998, approximately six years following the veteran's final 
discharge from her last period of active duty.  At that time, 
the veteran stated that she had fractured the fifth digit of 
her right foot on a bed post three years earlier.  
Significantly, this would place the origin of the veteran's 
right foot disability at a point in time in 1995, fully three 
years following her final discharge from her last period of 
active duty in 1992, and approximately one year prior to any 
ACDUTRA/INACDUTRA she reportedly served on April 20, 1996.  
Despite numerous attempts on the part of the RO, no such 
injury has ever been verified. While on April 20, 1996, the 
veteran executed a Promissory Statement at Kenner Army 
Community Hospital in Fort Lee, Virginia, indicating that, as 
a reservist on weekend drill, she was eligible for medical 
treatment in a uniformed services medical treatment facility, 
that statement fails to indicate the nature of such 
treatment.  

Even assuming, for the sake of argument, that the veteran 
was, in fact, engaged in an authorized period of 
ACDUTRA/INACDUTRA on April 20, 1996, there is absolutely no 
evidence (other than the veteran's lay assertions) that at 
that time she suffered an injury to her right foot resulting 
in chronic residual disability.  In fact, as noted above, no 
such chronic disability was of record until 1998, two years 
following the reported incident in question.  X-rays, 
including those taken only two years after the alleged 
injury, have revealed no evidence of a fracture of the right 
toe, let alone a fracture in three places as she previously 
described to VA providers.  Moreover, the claimed injury was 
not documented in a memorandum, line of duty determination, 
individual sick slip, or physical profile.  For these 
reasons, the veteran's lay assertions that she sustained a 
right foot injury during a period of ACDUTRA/INACDUTRA that 
resulted in a chronic disability of the right foot are 
inconsistent with the objective evidence of record and are 
not credible.  The Board acknowledges the 1998 treatment 
report noting a history of a right toe fracture, but such was 
based on information provided by the veteran, which has been 
found not to be credible.  Thus, such report is entitled to 
no probative weight.  

For the reasons set forth above, the Board finds that service 
connection for a right foot disability is not warranted. 

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for the residuals, including post surgical 
residuals, of an injury to the right foot is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


